Case 8:19-mc-00699 Document 1-31 Filed 12/06/19 Page 1 of 2




                  Exhibit 26
            Case 8:19-mc-00699 Document 1-31 Filed 12/06/19 Page 2 of 2

MARCH                                                    2013           2013                                                               MARCH
18 Monday
                                                             WEEK 12
              НоІідау (NопИсгп Irclnnd, Repuбlc of heko'd)     77-288




                                                                                          CYSL       G- LF,Jј4 S~тСSrг'




                                                                                         5(0'-Y ~ М'             ~ ~~           ~~       ~
                                                                                                                                      ј'-&)L
                                                                                                                                      ј'-&
                                                                                                                          ¡¡~   ~~~
                                                                                                                  ~       ~Г~1Х—/1h
                      FE8RUARY                 MARCH                    APRIL            MAY
                      M    4111825             М    4 І11825            М І   8152229    М    б 13 20 27
                      T    5 І2 19 26          T    5 12 19 26          Т 2 9 ІЬ 23 ЗO   Т    7 14 21 28
                      W    б 13 20 27          W    б 132027            W3 101724        W I 8152129
                      T    7 І4 11 28          T    7!4 2І 28           T 4 11 18 25     T 2 9 І6 2Э 30
                      F I   81522              F I 8 f52229             F 5 12 1926      F 3 10172431
                      S 2 Ч ІЬ 23              5 2 9 І6 23 30           S Ь 13 20 27     S 4 1І І8 25
                      S 3 IO 17 24             S 3 10 і7 24 3І          S 7 і4 2! 28     S 5 22 І9 26
